Citation Nr: 0423561	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left leg disorder 
secondary to service-connected duodenal ulcer.  

2.  Entitlement to restoration of a 40 percent disability 
evaluation for service-connected peroneal nerve palsy with 
foot drop, right lower extremity.

3. Entitlement to an increased rating for service-connected 
peroneal nerve palsy with foot drop, right lower extremity.

4.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from October 1981 to 
August 1984.  

This matter arises from an October 2001 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied claims for service 
connection for a left leg disorder secondary to service-
connected duodenal ulcer, "evaluation of peroneal nerve 
palsy with complete foot drop, right lower extremity 
currently evaluated as 40 percent disabling," and 
entitlement to TDIU.  In a January 2004 rating decision, the 
RO reduced the evaluation of the right lower extremity 
peroneal nerve palsy to 30 percent, effective from May 1, 
2004, and the veteran has expressed disagreement with the 
rating reduction.  The Board has determined that the issues 
are more accurately characterized as stated on the cover page 
of this decision.  

In a statement, received in June 2003, the veteran indicated 
that he desired a hearing before a Veterans Law Judge at the 
RO.  However, in a statement received by the RO later that 
same month, the veteran stated that he wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2003).  
Accordingly, the Board will proceed without further delay.




FINDINGS OF FACT

1.  The appellant does not have a left leg disorder that was 
caused or aggravated by his service, or a service-connected 
condition.  

2.  The evidence of record at the time of the RO's January 
2004 rating reduction demonstrated material improvement in 
the service-connected peroneal nerve palsy with foot drop, 
right lower extremity, under the ordinary conditions of life 
so as to warrant reduction in the assigned disability rating. 

3.  Prior to May 1, 2004, the veteran's peroneal nerve palsy 
with foot drop, right lower extremity, was evaluated as 40 
percent disabling; it is not productive of marked 
interference with his employment and has not required 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  

4.  For the period from May 1, 2004, the veteran's peroneal 
nerve palsy with foot drop, right lower extremity, is 
productive of a limitation of motion, and subjective 
complaints of pain and weakness, but is not productive of 
complete paralysis of the external popliteal nerve.

5.  The veteran has four years of college; he has about 21/2 
years' experience as a coil winder; he has training and 
experience in watch and jewel repair; he last worked in 
January 2000.

6.  The veteran's service connected disabilities are peroneal 
nerve palsy with foot drop, right lower extremity, evaluated 
as 40 percent disabling until May 1, 2004 and as 30 percent 
disabling thereafter; duodenal ulcer, evaluated as 20 percent 
disabling; gout, right ankle, chronic, evaluated as 10 
percent disabling; and gout, left ankle, chronic, evaluated 
as 10 percent disabling; the veteran's combined evaluation 
was 70 percent from August 1, 2000 until May 1, 2004 and is 
60 percent thereafter; his service-connected disabilities do 
not preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.



CONCLUSIONS OF LAW

1.  A left leg disorder was not incurred or aggravated by 
service, or a service-connected condition.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The reduction in rating from 40 to 30 percent for service 
connected peroneal nerve palsy with foot drop, right lower 
extremity, was proper; entitlement to restoration of the 40 
percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.326, 3.344, 
4.7, 4.124a, Diagnostic Code 8521 (2003).

3.  Prior to May 1, 2004, the criteria for a rating in excess 
of 40 percent for service-connected peroneal nerve palsy with 
foot drop, right lower extremity, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8521 (2003).

4.  As of May 1, 2004, the criteria for a rating in excess of 
30 percent for service-connected peroneal nerve palsy with 
foot drop, right lower extremity, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124a, Diagnostic Code 8521 (2003).

5.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Board initially notes that the veteran's claim is limited 
to the theory that his left leg disorder is the result of a 
service-connected condition.  Specifically, he argues that he 
has the claimed condition as a result of his service-
connected duodenal ulcer.  In this regard, service connection 
is currently in effect for duodenal ulcer, evaluated as 20 
percent disabling. The Board notes that service connection is 
also in effect for peroneal nerve palsy with foot drop, right 
lower extremity, evaluated as 20 percent disabling; and gout 
of the left and right ankles, with each ankle evaluated as 10 
percent disabling.  The Board further notes that service 
connection is in effect for gout, left ankle, chronic, and 
that the term "left leg disorder" as used herein is used to 
refer to conditions other than the left ankle gout.  See 
38 C.F.R. § 4.14 (2003).  

The veteran's service medical records do not show treatment 
for a left leg condition, other than bilateral peroneal 
tendonitis, and left ankle and foot complaints.  As discussed 
infra, there is no competent evidence showing that the 
veteran currently has peroneal tendonitis of the left leg, or 
that arthritis of the left leg was manifest to a compensable 
degree within a year of separation from service, and the 
Board initially finds that the evidence of record does not 
show that service connection for a left leg disorder on a 
direct basis is warranted, to include service connection for 
arthritis of the left leg as a presumptive condition.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The post-service medical evidence includes VA and non-VA 
medical reports, dated between 1985 and 2004.  These reports 
include a February 1992 VA examination report which notes 
complaints of arthralgias of the knees and "an essentially 
negative" orthopedic examination, and which contains 
diagnoses that included peptic ulcer disease.  The veteran 
was hospitalized between February and May of 2000, with 
diagnoses that included peptic ulcer disease, gout, and 
possible gastric outlet obstruction.  During this time he 
underwent several operative procedures, and had an extended 
intensive care unit (ICU) stay.  He underwent additional 
operative procedures in June and July of 2000.  VA outpatient 
treatment reports show that, beginning in October 2001, the 
veteran sought treatment for left knee pain.  A report, dated 
in November 2001, indicates that an X-ray of the left knee 
was normal.  The impressions and assessments included left 
medial meniscal tear, degenerative joint disease, and 
bilateral peroneal nerve palsy.  A June 2002 report states 
that the veteran's left knee pain was nontraumatic in origin.  
In July 2002, the veteran underwent a left knee 
chondroplasty.  The postoperative diagnosis was grade 3-4 
chondromalacia of left medial femoral condyle.  A number of 
reports contain (otherwise unspecified) impressions of 
chronic pain secondary to degenerative joint disease, and 
note that the veteran is waiting for a total knee 
replacement.  See e.g., reports dated in December 2002, 
September 2003.  An October 2003 VA peripheral nerves 
examination report contains impressions that include 
"bilateral knee pain due to degenerative changes, especially 
of the left medial meniscus (from previous MRI reports)."  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury . . . ."  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board finds that the claim must be denied.  The claims 
file does not contain any competent evidence which shows that 
the veteran's left leg disorder is related to his service-
connected duodenal ulcer, or any other service-connected 
disorder.  In this regard, a March 2001 VA foot examination 
report shows that the examiner stated that the veteran's left 
lower extremity condition was not related to his prolonged 
hospital stay.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

II.  Evaluation of Peroneal Nerve Palsy

In October 2000, the RO granted service connection for 
peroneal nerve palsy with foot drop, right lower extremity, 
evaluated as 40 percent disabling, with an effective date of 
February 23, 2000 for service connection (and the 40 percent 
rating).  There was no appeal, and this decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In February 
2001, the veteran filed a claim for an increased rating.  In 
October 2001, the RO granted a temporary total evaluation for 
the period from March 1, 2001 to May 31, 2001, reflecting a 
period of hospitalization, and continued the 40 percent 
rating as of June 1, 2001.  The veteran appealed, asserting 
that a rating in excess of 40 percent is warranted.  

In a letter and rating decision, dated in January 2004, the 
RO informed the veteran of the decision to reduce his rating 
to 30 percent, effective May 1, 2004.  The veteran's claim 
for an increased rating is deemed to encompass the issue of 
restoration of his 40 percent rating.  The Board further 
notes that in its October 2000 decision, the RO granted 
special monthly compensation due to loss of use of the right 
foot, see 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§§ 3.350, 3.655 (2003), and that in January 2004, the RO 
severed this benefit.  This issue is not currently on appeal.  

The veteran's rating has changed four times during the 
relevant time period (the veteran filed his claim in February 
2001).  See generally 38 C.F.R. § 3.400(o)(2) (2003).  
Specifically, this disability was evaluated as 40 percent 
disabling from February 23, 2000 (this is also the date of 
service connection) to February 28, 2001, as 100 percent 
disabling (i.e., a temporary total evaluation, see 38 C.F.R. 
§ 4.30 (2003)) from March 1, 2001 to May 31, 2001, as 40 
percent disabling from June 1, 2001 to April 30, 2004, and as 
30 percent disabling as of May 1, 2004.  Given the foregoing, 
and as the veteran received a total (100 percent) rating for 
part of the appeal period, the Board will analyze the level 
of disability for two different time periods, and the issue 
may be stated as: 1) whether a rating in excess of 40 percent 
is warranted prior to May 1, 2004, and 2) whether a rating in 
excess of 30 percent is warranted as of May 1, 2004.  In 
addition, the Board will address the propriety of the rating 
reduction.

The veteran's disability has been evaluated under 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8521 (2003).  Under DC 8521, a 
30 percent evaluation is assigned for external popliteal 
nerve (common peroneal) severe incomplete paralysis, and a 40 
percent evaluation is warranted for severe complete 
paralysis, manifested by foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes. The 40 percent rating is the 
maximum rating assignable under Diagnostic Code 8521.  
Neuritis and neuralgia are evaluated under the criteria found 
at Diagnostic Codes 8621 and 8721, which is identical to the 
criteria for evaluating paralysis set forth above.


Cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  See 38 C.F.R. 4.123.

Cranial or peripheral neuritis characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 38 
C.F.R. 4.124.

As for other potentially applicable diagnostic codes, under 
38 C.F.R. § 4.71a, DC 5262 (2003) (malunion of the tibia and 
fibula), a 40 percent rating is assignable for nonunion, with 
loose motion, requiring a brace.  The 40 percent rating is 
the maximum rating assignable under Diagnostic Code 5262.  

Under 38 C.F.R. § 4.71a, DC 5270 (2003), a 40 percent rating 
is warranted if there is ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  The 40 percent rating is the maximum 
rating assignable under Diagnostic Code 5270.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  However, where an 
increase in the level of a service- connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the evidence shows that the veteran was 
hospitalized between February and May of 2000, with diagnoses 
that included peptic ulcer disease, gout, possible gastric 
outlet obstruction.  During this time he underwent several 
operative procedures, and had an extended intensive care unit 
(ICU) stay.  It appears that at some point after awakening 
from surgery, the veteran complained of right foot drop and 
an inability to dorsiflex his right foot.  See e.g., VA 
treatment report, dated July 17, 2000.  

An August 2000 VA joints examination shows that the veteran 
was noted to ambulate with a cane and right foot drop.  There 
was no active dorsiflexion, however, the ankle could be 
passively dorsiflexed to the neutral condition.  The 
impression was gout, both ankles, by history, and the 
examiner stated that the veteran's current disability was not 
related to his gout.  

In March 2001, the veteran underwent a right tendo Achilles 
lengthening percutaneously (Hoke procedure).  The 
postoperative diagnosis was right Achilles heel flexion 
contracture of about 20 degrees plantar flexion.  

A March 2001 VA foot examination report contains diagnoses of 
status post right Achilles tendon lengthening surgery, right 
foot drop, and peripheral neuropathy.  

A May 2001 VA foot examination report shows that there was 
active dorsiflexion of the right ankle of about five degrees, 
plantar flexion to 25 degrees, and "he did not seem to have 
much problem there."  Passive ranges of motion were somewhat 
greater.  Strength was 4+ on extension of the great toe, and 
strength in dorsiflexion was "good plus."  Strength in 
plantar flexion was "fair plus to good range."  Active 
inversion to 10 degrees, with marked pain.  The impressions 
were "slowly improving foot-drop on the right side," and 
peripheral neuropathy and right peroneal neuropathy.  In an 
addendum, the examiner noted that, "[H]is foot drop appeared 
to be improving as there is no complete neuropathy and he is 
able to dorsiflex the foot to some extent, say about five 
degrees actively."  

A VA neurological examination report, dated in November 2002, 
shows that on examination, the right ankle had 10 degrees of 
active dorisflexion (20 degrees passive), 25 degrees of 
active plantar flexion (35 degrees passive), 10 degrees of 
active inversion (15 degrees passive) 5 degrees of active 
eversion (10 degrees passive).  Dorsiflexion strength was 
"fair to good," with some giveaway weakness, and plantar 
flexion was symmetrical to that of dorsiflexion.  Extension 
of the great toe and other toes was normal for range of 
motion, and strength was good.  Plantar flexion was similar.  
There was no footdrop noted beyond the neutral point, 
"meaning there was some dorsiflexion weakness of the right 
ankle rather than footdrop."  There was no atrophy of the 
gastrocnemius muscle.  The examiner noted that the veteran 
was independent in activities of daily living, transfers, and 
that he ambulated with forearm crutch for short distances, 
mainly using the wheelchair for long distances.  The examiner 
indicated that functional loss could not clearly be 
delineated as the right ankle limitations were of a 
subjective nature.  Balance appeared to be normal, although 
the veteran complained he was afraid of falling and his 
symptoms were compounded by his left knee condition, and the 
examiner essentially indicated that any balance problems were 
more due to peripheral neuropathy and the veteran's left knee 
condition than due to right ankle dorsiflexion weakness.  The 
examiner stated that he did not think that the veteran had 
major problems with dorsiflexion of the right foot, and no 
pain due to limitations in the range of motion, as the range 
of motion was within functional limits in spite of some 
decrease in dorsiflexion.  

A VA peripheral nerves examination report, dated in October 
2003, shows that the veteran was able to walk on the toes and 
heels with the assistance of a crutch.  He could not sustain 
dorsiflexion for any length of time.  Balance on one lower 
extremity at a time was fair without the assistance of a 
crutch.  The veteran refused to attempt to squat, complaining 
of left knee pain.  He did not have any difficulty getting on 
and off of the examination table, or putting on or taking off 
his sandals.  There were no deformities of the Achilles 
tendon.  Active and passive ranges of motion of the right 
ankle were as follows: dorsiflexion (10 degrees/20 degrees), 
plantar flexion (30 degrees/40 degrees), inversion (5 
degrees/10 degrees), eversion (5 degrees/10 degrees).  
Inversion-eversion testing did not reveal any instability.  
Muscle strength of the right ankle on dorsiflexion was "4+ 
to fair minus" and normal on plantar flexion.  There was no 
atrophy of the gastrocnemius or quadriceps muscles.  Sensory 
function examination was inconsistent with dysthesias on the 
medial and lateral aspects of the foot, and lateral aspect of 
the right leg, normal on the anterior and medial aspects of 
the leg, and above the midcalf.  The veteran was noted to be 
independent in ADL (activities of daily living), transfers 
and ambulation with the use of a forearm crutch.  He did not 
use any braces for the right foot or ankle.  The examiner 
stated that DeLuca provisions could not be clearly delineated 
with any medical certainty, and that no worsening in the 
range of motion of the ankle due to foot drop was expected.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner 
further stated that he did not expect any improvement in 
ankle dorsiflexion as the veteran did not perform any 
exercises, nor did the veteran put forth any efforts to 
improve his condition, except that he feels due to pain he 
cannot perform any exercises.  Finally, the examiner stated 
that the veteran has some limitation of motion due to 
weakness of right ankle dorsiflexion, but that there was no 
complete foot drop and the veteran could actively dorsiflex 
the foot.  The impressions included right peroneal nerve 
palsy, peripheral neuropathy, and incomplete right foot drop.  

A.  Evaluation Prior to May 1, 2004

The issue is whether a rating in excess of 40 percent is 
warranted prior to May 1, 2004 (excluding the period during 
which a temporary total rating was in effect (i.e., March 1, 
2001 to May 31, 2001)).  As the maximum rating provided for 
under DC's 5262, 5270 and 8521, 8621 and 8721 is 40 percent, 
the only possibility of a higher rating is based on an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents of testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board first notes 
that the veteran is receiving two separate ratings for his 
right lower extremity, and that all symptoms of this 
disability appear to have been considered in the veteran's 
evaluation.  The Board therefore finds that the schedular 
evaluation is not inadequate.  The Board further finds that 
the medical evidence, together with the other evidence of 
record, does not show that the veteran's peroneal nerve palsy 
with foot drop, right lower extremity disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  The Board notes that the record does not reflect 
frequent periods of hospitalization because of the veteran's 
service-connected peroneal nerve palsy with foot drop, right 
lower extremity, nor has there been a showing that this 
disability interferes with his employment to a degree greater 
than that contemplated by the regular schedular standards 
which are based on the average impairment of employment.  In 
other words, the evidence does not show that, even when 
considering his limitations and exacerbations, that some 
factor exists which takes his disability outside the realm of 
the usual so as to render impracticable his schedular rating.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992);  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired); see also, discussion at Part III 
(denying TDIU).  Accordingly, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).  Accordingly, the 
Board finds that the claim must be denied.

B. Propriety of Rating Reduction

With regard to whether or not the correct procedures for a 
reduction were carried out, in a letter, dated in November 
2003, the veteran was notified of the RO's intent to reduce 
his 40 percent rating for peroneal nerve palsy with foot 
drop, right lower extremity, to 30 percent.  In the letter, 
the veteran was afforded the opportunity for a hearing and 
was given 60 days in which to submit additional evidence to 
show why his compensation payments should be continued at 
their present level.  See 38 C.F.R. § 3.105(e)(i).  In a 
letter and rating decision, dated in January 2004, the RO 
informed the veteran of the decision to reduce his rating to 
30 percent, effective May 1, 2004.  

The Board finds that the RO has complied with the procedures 
required under 38 C.F.R. § 3.105 for reducing the veteran's 
disability rating by having notified him of his rights, 
giving him an opportunity for a hearing and time to respond, 
and making the reduction effective no sooner than permitted.  
The Board will next address whether VA has met its burden of 
proving that the reduction was warranted.

In determining what criteria to apply in addressing whether 
the rating reduction was warranted, the Board notes that the 
RO initially assigned an effective date of February 23, 2000 
for service connection, and the veteran's 40 percent rating, 
and the 40 percent rating was continued in effect until May 
1, 2004.  Since the evaluation was not in effect for five 
years or more, compliance with the provisions of 38 C.F.R. § 
3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c).  
These provisions also do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).  

In any rating-reduction case not only must it be determined 
that an improvement in a disability has actually occurred but 
also that that improvement actually reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. 
App. 413, 421 (1993).  

The Board finds that the claim must be denied.  The veteran's 
testimony and the relevant medical evidence show that the 
veteran's right ankle disability is productive of limitation 
of motion, to include limitation of motion due to pain and 
weakness.  However, the last three examination reports (the 
earliest of which dates back to May 2001), show that the 
veteran retains substantial, useful motion of the ankle, and 
that the disability in issue has undergone sustained and 
material improvement.  In this regard, in March 2001, the 
veteran underwent a right tendo Achilles lengthening 
percutaneously (Hoke procedure).  The May 2001 VA foot 
examination report shows that there was active dorsiflexion 
of the right ankle and all strength measurements were "fair 
plus" or better.  The impressions included "slowly 
improving foot-drop on the right side."  In an addendum, the 
examiner noted that the veteran's foot drop appeared to be 
improving as there was no complete neuropathy and he is able 
to dorsiflex the foot to some extent.  The November 2002 VA 
neurological examination report shows that there was no 
footdrop beyond the neutral point.  The examiner stated that 
he did not think that the veteran had major problems with 
dorsiflexion of the right foot.  The October 2003 VA 
peripheral nerves examination report shows that muscle 
strength of the right ankle on dorsiflexion was "4+ to fair 
minus" and normal on plantar flexion.  The examiner further 
stated that he did not expect any improvement in ankle 
dorsiflexion as the veteran did not perform any exercises, 
nor did the veteran put forth any efforts to improve his 
condition, except that he feels due to pain he cannot perform 
any exercises.  Finally, the examiner stated that the veteran 
has some limitation of motion due to weakness of right ankle 
dorsiflexion, but that there was no complete foot drop and 
the veteran could actively dorsiflex the foot.  In summary, 
the evidence shows that the veteran has an active range of 
motion in the right ankle and that this disability is no 
longer productive of complete right foot drop.  Also, the 
veteran does not have ankylosis.  In addition, when the 
findings as to strength, atrophy and functional loss (or lack 
thereof) and neurological functioning are considered, and 
even with consideration of the provisions of 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, the Board finds that the evidence is 
insufficient to show that there has not been an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.  See also VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998).  Accordingly, the preponderance of 
the evidence is against the claim, and the claim must be 
denied.  

C.  Evaluation from May 1, 2004

The issue is whether the veteran is entitled to a rating 
higher than 30 percent for service-connected peroneal nerve 
palsy with foot drop, right lower extremity, from May 1, 
2004.  

The evidence shows that, as of May 2001, the veteran is shown 
to have active dorsiflexion of the right ankle, and that his 
foot drop has improved and is less than complete.  See e.g., 
May 2001 VA foot examination report; November 2002 VA 
neurological examination report; October 2003 VA peripheral 
nerves examination report.  In summary, the evidence is 
insufficient to show complete paralysis of the popliteal 
nerve, such that the criteria for a rating in excess of 30 
percent under DC 8521 are met for the period since May 1, 
2004.  Furthermore, there is no evidence of malunion of the 
tibia and fibula, with loose motion, requiring a brace, or 
ankylosis of the ankle, to warrant a rating in excess of 30 
percent under any other potentially applicable diagnostic 
code.  See DC's 5262, 5270; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Finally, although the veteran 
complains of pain, weakness and fatigue, when the ranges of 
motion are considered, there is insufficient evidence of 
neurological impairment, effusion, laxity and/or atrophy for 
a higher rating.  For example, the October 2003 VA peripheral 
nerves examination report showed that muscle strength of the 
right ankle on dorsiflexion was "4+ to fair minus" and 
normal on plantar flexion, and there was no atrophy of the 
gastrocnemius or quadriceps muscles.  Therefore, a higher 
rating due to functional loss is not warranted.  See 38 
C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 
(1998).  Accordingly, the preponderance of the evidence is 
against the claim, and the claim must be denied.  

III.  TDIU

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected disabilities.  A review of 
the transcript of the veteran's hearing, held in April 2003, 
shows that he argues that he cannot stand for any significant 
period of time, and that he cannot perform watch or jewelry 
repair because, "I can't sit down for long periods of time 
now because of my stomach, it starts cramping up so I have to 
basically just lay down.  And I don't know of any job that's 
going to hire me working where I have to lay down."  He 
further argued that he cannot bear weight on his left knee, 
and that he has right leg pain and numbness above the knee.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).

A review of the RO's January 2004 decision shows that service 
connection is currently in effect for the following 
conditions: peroneal nerve palsy with foot drop, right lower 
extremity, evaluated as 30 percent disabling; duodenal ulcer, 
evaluated as 20 percent disabling; gout, right ankle, 
chronic, evaluated as 10 percent disabling; and gout, left 
ankle, chronic, evaluated as 10 percent disabling.  The 
veteran's combined evaluation is 60 percent.  Given the 
foregoing, the veteran does not meet the minimum schedular 
requirements for a TDIU.  38 C.F.R. § 4.16(a).

Prior to the January 2004 rating decision, however, the 
peroneal nerve palsy with foot drop, right lower extremity, 
was evaluated as 40 percent disabling, and the combined 
disability evaluation was 70 percent from August 1, 2000.  
Thus, the minimum schedular requirements for a TDIU, 38 
C.F.R. § 4.16(a), were met prior to the recent rating 
reduction.

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation. Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.

A disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); 

With regard to the veteran's employment history, in the 
veteran's TDIU application, received in February 2001, the 
veteran reported that he had four years of college, that he 
has about 21/2 years' experience as a "coil winder," and that 
he last worked in January 2000.  He also reported having 
training in watch and jewelry repair.  See also transcript of 
hearing, held in April 2003.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board notes that the veteran has a number of conditions 
for which service connection is not currently in effect.  In 
this regard, he is shown to have a history of multiple 
hospitalizations for psychiatric symptoms prior to 1992, and 
has received extensive treatment since that time, to include 
a January 2004 hospitalization.  See VA outpatient treatment 
and hospital reports, dated between 1990 and 2004.  In 
addition, as addressed above, he has a left knee disorder for 
which the Board has determined service connection is not 
warranted.  The disabling effects of these conditions cannot 
be considered in determining whether the veteran is entitled 
to a TDIU rating.

The disabling manifestations of the service-connected 
peroneal nerve palsy of the right lower extremity, and of the 
chronic gout of the left and right ankle, are discussed 
above, in connection with the evaluation of the peroneal 
nerve palsy.  In addition, the veteran has service-connected 
disability from duodenal ulcer.  

With regard to the veteran's service-connected ulcer, a May 
2001 VA examination report shows that the examiner stated 
that the veteran's duodenal ulcer disease did not prevent 
employment, that the veteran had no anemia, and that his 
weight was stable.  A November 2002 VA examination report 
notes that between November 2001 and July 2002, the veteran's 
weight ranged from between 274 to 290 pounds.  Finally, 
review of an October 2003 VA stomach, duodenum and peritoneal 
examination report shows that the veteran complained of 
nausea, vomiting, gastric pain, indigestion, constipation and 
heartburn.  He denied any further episodes of ulcers.  On 
examination, he was 6' 1" tall and weighed 285 pounds.  A 
comprehensive metabolic panel was said to be within normal 
limits except for elevated cholesterol and triglycerides.  
The examiner stated that the veteran's symptoms were out of 
proportion to his objective findings and are not recorded in 
his primary care clinic notes.  

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disabilities.  His 
disabilities of the lower extremities might limit him to 
sedentary employment, but they do not preclude sedentary 
employment.  Although the veteran asserts that his ulcer 
precludes employment because he must lie down, a VA examiner 
noted that the veteran's reported symptoms were out of 
proportion to his objective findings and specifically found 
that the veteran's duodenal ulcer did not preclude 
employment.

Moreover, when considering whether a TDIU rating is warranted 
under 38 C.F.R. § 4.16(b), the evidence does not show that -- 
even when considering the limitations and exacerbations due 
to the veteran's service-connected disabilities -- some 
factor exists that takes this veteran's case outside the 
realm of the usual so as to render impracticable his 
schedular ratings.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  Entitlement to TDIU is thus not established.

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service- 
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.

IV.  Conclusion

With regard to the claim for service connection, the Board 
has considered the appellant's oral and written testimony 
submitted in support of the claim.  Lay statements are not 
competent evidence of a diagnosis, or a nexus between the 
claimed conditions and the veteran's service or a service-
connected condition.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the appellant's 
claim must be denied.  

With regard to the increased rating claim (to include the 
claim for restoration of a 40 percent rating), the Board has 
considered the veteran's argument that his October 2003 VA 
examination was inadequate because he could only balance on 
one foot if he used a wall to stabilize himself, and that 
this was not recorded in the report.  See veteran's letter, 
and veteran's representative's letter, dated in December 
2003.  In a March 2004 statement, the veteran's 
representative further argued that this examination was 
inadequate because it was not based on a review of the 
veteran's claims file.  However, VA's General Counsel has 
held that a VA examiner must review a claimant's prior 
medical records only when such a review is necessary to 
ensure a fully informed examination or to provide an adequate 
basis for the examiner's finding and conclusions.  See 
VAOPGCPREC 20-95 (July 14, 1995).  In this case, the October 
2003 report does not contain an opinion relevant to the 
service connection claim.  With regard to the claims for an 
increased rating, and TDIU, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Review of the October 2003 examination report shows 
that the veteran's complaints were recorded and that his 
lower extremities were examined.  The diagnoses were right 
peroneal nerve palsy, peripheral neuropathy, incomplete right 
foot drop, and bilateral knee pain due to degenerative 
changes.  There is no contemporaneous medical evidence in the 
claims file which contradicts the findings or diagnoses in 
this report.  Accordingly, the Board finds that there is no 
basis to find that the veteran's October 2003 examination was 
inadequate, or that a remand for a new examination is 
required.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

V.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 2001 decision that the evidence 
did not show that the criteria for service connection for a 
left leg condition, an increased rating for his right leg 
disability, and TDIU had been met (to the extent that his 
appeal encompasses the issue of restoration of a 40 percent 
rating, he was notified that the evaluation of his right leg 
disorder had been reduced in a January 2004 RO decision).  
Those are the key issues in this case, and the RO's decisions 
informed the appellant of the relevant criteria.  In May 
2003, the veteran was sent a Supplemental Statement of the 
Case (SSOC) that contained the full text of 38 C.F.R. 
§ 3.159.  In addition, in March and May of 2001, the RO 
notified the veteran of the information and evidence the RO 
would obtain and the information and evidence the veteran was 
responsible to provide.  The Board concludes that the 
discussions in the March and May of 2001 letters, the RO's 
decisions, and the May 2003 SSOC, adequately informed the 
veteran of the information and evidence needed to 
substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the March and May of 2001 notices, 
the Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, in the March and May of 2001 letters, the 
veteran was notified that, provided certain criteria were 
met, VA would make reasonable efforts to help him get 
evidence necessary to support his claims, including medical 
records, employment records, or records from other Federal 
agencies.  He was notified that it was still his 
responsibility to make sure that all requested records that 
were not in the possession of a Federal department or agency.  
See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was asked to identify all 
evidence which he desired VA to help him obtain within 60 
days.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), and he was provided with 
the appropriate forms (VA Forms 21-4138 and/or 21-4142).  The 
RO subsequently obtained additional VA and non-VA medical 
reports.   

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, the Board 
also notes that an opinion by the General Counsel's Office 
held that the Pelegrini I Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004); see also VAOPGCPREC 7-
2004 (June 24, 2004).  

The Board also notes that the March and May of 2001 VCAA 
notification letters were sent to the veteran prior to the 
RO's October 2001 decision that is the basis for this appeal.  
See Pelegrini II, No. 01-944, slip op. at 8-11 (June 24, 
2004).  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  In this 
regard, a June 2001 statement from the Wesley Medical Center 
shows that this facility reported that they had no records 
for the veteran, and the veteran was advised of this fact in 
the October 2002 Statement of the Case.  See 38 C.F.R. 
§ 3.159(e) (2003).  The veteran has also been afforded VA 
examinations.  To the extent that an etiological opinion has 
not been obtained on the service connection claim, the Board 
finds that the evidence, discussed infra, which includes, but 
is not limited to, the fact that there is no competent 
evidence linking the claimed disorder to service or a 
service-connected condition, warrants the conclusion that a 
remand for an opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); 
see also Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Service connection for a left leg disorder is denied.  

The appeal for a restoration of the 40 percent disability 
evaluation for service connected peroneal nerve palsy with 
foot drop, right lower extremity, is denied.

Prior to May 1, 2004, a rating in excess of 40 percent for 
peroneal nerve palsy with foot drop, right lower extremity, 
is denied.  

As of May 1, 2004, a rating in excess of 30 percent for 
peroneal nerve palsy with foot drop, right lower extremity, 
is denied.  

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



